Ryíand, Judge,
delivered the opinion of the court.
1. From the facts in this case, one point only becomes necessary for us to decide. That is, not whether an alias writ can be properly issued, and thei'eby continue the lien; but whether, at the time when the action was commenced, the court had jurisdiction of the case. The steamboat, at the commencement of the suit, was out of the jurisdiction of the court, and had been for months previously to the issuance of the warrant.
A person claiming the benefit of a lien, under our boat law, may commence his suit under the act against the boat or vessel by name, by filing a complaint against such boat or vessel with the clerk of the Circuit Court of the county in which the boat or vessel may be found. In St. Louis county, the suit may be commenced in the Court of Common Pleas.
In the opinion of this court, this requires the boat or vessel to be in the county, at the time the suit is commenced. To obtain the benefit of the lien, the action must be commenced within six months after it accrues, and be commenced within the county where the boat is found at the time. The statute never contemplated conferring the power on a plaintiff to commence his suit in St. Louis county against a boat in New Orleans at the time, and to continue this action by alias and pluries warrants for twelve or eighteen months, until the boat might be found within the county. It is a proceeding in rem, and the court must have the boat within its jurisdiction when the process issues.
The judgment of the Common Pleas is correct. It is, therefore, with the concurrence of the other judges, affirmed.